Donlon, Judge:
The appeals for reappraisement listed in schedule A, attached to and made a part of this decision, have been submitted for decision on the following stipulation of counsel for the parties r
XT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise and issues in the appeals listed above are the same in all material respects as those in United States v. International Packers, Limited, 48 C.C.P.A. (Customs) 80, C.A.D. 769 and the record in that case may be incorporated herein;
That the involved merchandise was imported prior to the effective date, February 27,1958, of the Customs Simplification Act of 1956.
That at the dates of exportation of the merchandise involved in these appeals from Argentina, the country of exportation, to wit, Sept. 20, 1956,- Eeb. 14, 1957, Eeb. 14,1957, and Jan. 3,1957 such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Argentina for home consumption or for export to the United States.
That United States value as defined in Section 402(e) of the Tariff Act of 1930 as amended for such merchandise at the date of exportation thereof from Argentina was as follows:
Eor merchandise involved in Appeal No. 292756-A/06530, $2.5885 per dozen tins net packed.
For the merchandise involved in Appeals No. R58/7649/02939; NO'. R58/7650/ 02940 and No. 58/7654/02944, $15.8987 per dozen tins net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeals for re-appraisement listed above may be submitted for decision on this stipulation.
Accepting this stipulation as an agreed statement of facts and on the authority of the decision cited therein, I find and hold that United *583States value, as defined in section 402(e) of tbe Tariff Act of 1930, as effective on tbe dates tbe merchandise was entered or withdrawn from warehouse for consumption, is tbe proper basis for determination of tbe value of tbe canned meat products^ exported from Argentina, described on the invoices of tbe entries covered by the appeals for reappraisement set forth in schedule A, and for tbe respective entries of such merchandise, such values, per dozen tins, net, packed, are as listed in said schedule A. . .
Judgment will be entered accordingly.